MEMORANDUM ***
From the facts presented, a rational factfinder could easily have inferred that Vaughan entered the residence with intent to steal. Sufficient evidence therefore *451supported Vaughan’s conviction of burglary beyond a reasonable doubt. See Davis v. Woodford, 333 F.3d 982, 992 (9th Cir.2003). Vaughan’s due process rights were not violated.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.